Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Status
Claims 1-13 are pending. Claims 1 and 12-13 have been amended. Claims 1-10 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I and the species disclosed in the response in the reply filed on 10/6/2020. Claims 11-13 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This rejection is maintained.
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Papisov (US 2007/0190018).
With respect to claims 1-6 and 8, Papisov teaches the following conjugate:


The conjugate of Papisov corresponds to the instantly claimed polymeric scaffold of Formula (Id) wherein LD1 is a carbonyl-containing moiety, LP2 is a moiety containing a functional group capable of forming a covalent bond with a functional group of the PBRM.
Papisov does not teach the claimed values of m, m1 and m3.
However, Papisov teaches that n, k and m (which corresponds to instantly claimed m, m1 and m3) are integers between 10-300, 1-20, and 0-300 respectively (claim 36), and further teaches that the PHF has a molecular weight less than 50 kDa (para [0329]).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 7, Papisov teaches that R2 (which corresponds to instantly claimed LP2) is halo (see figure on page 27).
With respect to claim 9, note that ether is a biodegradable bond.
With respect to claim 10, the conjugate of Papisov comprises instantly claimed terminal group WP (16).

Response to Arguments
Applicant’s arguments filed on 11/11/2021 have been fully considered but they are not persuasive.
Applicant argues that Papisov fails to teach or suggest the instant “m”, “m1”, and “m3” units or their values.
Applicant also argues that “[T]he Office has not explained why a skilled artisan considering the teachings of Papisov would have had any reasonable expectation of success in arriving at the polymeric scaffold having Formula (Id).
Applicant further argues that independent claim 1 recites “LP2 is independently a moiety containing a terminal functional group that is capable of forming a covalent bond”.
Applicant’s arguments are not persuasive because Papisov clearly teaches that m, which corresponds to instantly claimed m3, is an integer between 0-300 (claim 36), and the MPEP 2144.05 states that a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range.
Therefore, since the range taught in Papisov overlaps with the instantly claimed range, the claims are obvious.
Furthermore, it has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. 
Moreover, as shown in the rejection above, the structure taught by Papisov comprises the instantly claimed variable LP2 (i.e. a moiety containing a functional group capable of forming a covalent bond with a functional group of the PBRM).
Therefore, as discussed in the rejection above, the claims are obvious.
For the reasons stated above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 7790150 (or over claims 1-9 of U.S. Patent No. 8685383; or over claims 1-20 of U.S. Patent No. 8808679; or over claims 1-8 of U.S. Patent No. 8815226; or over claims 1-18 of U.S. Patent No. 8821850; or over claims 1-22 of U.S. Patent No. 9144615; or over claims 1-20 of U.S. Patent No. 9254339; or over claims 1-19 of U.S. Patent No. 9943609; or over claims 1-21 of U.S. Patent No. 9770519; or over claims 1-20 of U.S. Patent No. 10537645; or over claims 1-18 of U.S. Patent No. 10603386). Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same scaffold.
’150, ‘383, ‘679, ‘226, ‘850, ‘615, ‘339, ‘609, ‘519, ‘645, and ‘386 teach scaffolds or methods of making scaffolds which corresponds to the instantly claimed scaffold.

Response to Arguments
Applicant requested the non-statutory double patenting to be held in abeyance until otherwise allowable patentable subject matter has been identified in the instant application.
For this reason, the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658